Appellate Case: 20-4095    Document: 010110789844        Date Filed: 12/28/2022      Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                                        PUBLISH                                Tenth Circuit

                      UNITED STATES COURT OF APPEALS                           December 28, 2022

                                                                          Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                           Clerk of Court
                          _________________________________

  HARRY S. JOHNSON, an individual,

        Plaintiff - Appellant/Cross-
        Appellee,
                                                         Nos. 20-4095 & 20-4103
  v.

  MICHAEL HEATH, an individual;
  DAWN HEATH, an individual,

        Defendants - Appellees/Cross-
        Appellants.
                       _________________________________

                     Appeals from the United States District Court
                                for the District of Utah
                           (D.C. No. 2:17-CV-00416-RJS)
                       _________________________________

 Kirk C. Lusty, Salt Lake City, Utah, for Plaintiff-Appellant/Cross-Appellee

 James W. Jensen, Jensen Law Office, Cedar City, Utah, and Steven W. Call, Ray
 Quinney & Nebeker P.C., Salt Lake City, Utah, for Defendants-Appellees/Cross-
 Appellants
                        _________________________________

 Before BACHARACH, KELLY, and CARSON, Circuit Judges.
                  _________________________________

 CARSON, Circuit Judge.
                     _________________________________

       This case arises from a business deal gone sideways. Defendants Michael and

 Dawn Heath sold Plaintiff Harry Johnson a gasoline and automobile-service station
Appellate Case: 20-4095    Document: 010110789844        Date Filed: 12/28/2022    Page: 2



 in Wells, Nevada. But soon after the sale, Plaintiff allegedly discovered that the

 property had material, undisclosed defects and that Defendants had artificially

 inflated the business’s profits by scamming customers over the years. So Plaintiff

 sued them.

       Plaintiff asserted many state-law claims against both Defendants and a claim

 against Defendant Michael Heath under the federal Racketeer Influenced and Corrupt

 Organizations Act (“RICO”). The district court dismissed Plaintiff’s RICO claim for

 failure to state a claim upon which relief can be granted and declined to exercise

 supplemental jurisdiction over the remaining state claims. Plaintiff appeals.

       Our task is not to determine whether Defendants acted honorably or within the

 bounds of the law generally; we must decide only whether Defendants’ actions as

 alleged plausibly violated the federal RICO statute. Because we conclude they did

 not, we exercise jurisdiction under 28 U.S.C. § 1291 and affirm. We also affirm the

 district court’s denial of Defendants’ motion for attorney’s fees.1

                                            I.

       Defendants first operated a Chevron-branded gas station in Elko, Nevada in

 2000. After receiving many customer complaints about “over-solicitation”, Chevron

 allegedly declined to renew its branding agreement with Defendants. As a result,

 Defendants stopped operating the Elko station.




       1
         We also deny Defendants’ motion to strike Plaintiff’s notice of supplemental
 authority.
                                            2
Appellate Case: 20-4095    Document: 010110789844         Date Filed: 12/28/2022     Page: 3



       Defendants next purchased and began operating a gasoline and automobile-

 service station in Wells, Nevada in 2003. Customers allegedly began complaining

 about credit-card charges for higher-than-advertised fuel prices, unauthorized or

 unnecessary automobile repairs, and parts or repairs that no one installed or

 completed. For example, Defendants allegedly switched off their marquee sign that

 displayed the gasoline price, illuminating only the sign displaying the price of

 propane. This tricked some customers into believing that Defendants were selling

 gasoline at the less expensive propane price. Twenty-four customers filed complaints

 about this alleged practice. Besides their alleged customer scams, Defendants

 allegedly performed little maintenance on the property, leaving the gasoline storage

 tanks, propane tanks, and sewage system in disrepair.

       In 2013, Defendants decided to sell the Wells station. They hired real estate

 agent Jon Walter to market the gas station in Utah. To facilitate Walter’s marketing

 of the station, Defendants provided Walter with information about its finances and

 profitability. But Defendants allegedly inflated the profitability data by basing it on

 revenue from overcharging customers. Defendants also allegedly failed to disclose

 that they spent little revenue on necessary repairs to the property, further inflating the

 property’s value.

       That same year, Plaintiff, through his son, contacted Walter and expressed

 interest in the Wells station. Walter provided Plaintiff with the Wells station’s

 allegedly inflated financial information. Over the next year, Plaintiff requested

 additional financial records and information. Defendants continued to provide

                                             3
Appellate Case: 20-4095     Document: 010110789844        Date Filed: 12/28/2022     Page: 4



 allegedly false and inflated data about the station’s finances. Plaintiff also asked if

 the station needed any foreseeable repairs, which Defendants allegedly denied despite

 knowing that the gasoline storage tanks, propane tanks, and the sewage system all

 needed repairs. And when Plaintiff asked why Defendants were selling the station,

 they allegedly responded that they intended to retire from the gasoline- and service-

 station business and move to Idaho. Based on the allegedly fraudulent information

 Defendants provided, Plaintiff bought the Wells station in 2014.

       After selling the Wells station to Plaintiff, Defendants bought a gas and

 service station in New Harmony, Utah, which they currently operate. Defendants

 have allegedly continued to charge customers for unnecessary tires and automobile

 repairs at the New Harmony station.

       Plaintiff sued Defendants in the District of Utah, asserting nine state-law

 claims and a federal RICO claim against Defendant Michael Heath. Plaintiff alleged

 that Michael Heath ran his company, Heath Enterprises Inc., as a racketeering

 scheme Plaintiff calls “burning the station.” “Burning the station” involves buying a

 gas and automobile-service station, squeezing as much profit out of it as possible by

 fraudulently overcharging customers and neglecting necessary repairs to the property,

 and then selling the station to a buyer who is unaware that a lawfully operated station

 cannot sustain the station’s current profits.

       Defendants moved to dismiss Plaintiff’s claims. The district court dismissed

 the RICO claim for failure to state a claim and declined to exercise supplemental



                                             4
Appellate Case: 20-4095     Document: 010110789844        Date Filed: 12/28/2022     Page: 5



 jurisdiction over Plaintiff’s remaining state claims. Defendants then moved for

 attorney’s fees, which the district court denied. All parties appeal.



                                             II.

                                             A.

       We first address the dismissal of Plaintiff’s RICO claim. We review de novo a

 district court’s dismissal for failure to state a claim. Sacchi v. IHC Health Servs.,

 918 F.3d 1155, 1157 (10th Cir. 2019). While doing so, we accept the factual

 allegations in Plaintiff’s complaint as true and construe them in the light most

 favorable to him. See id. We then determine whether Plaintiff’s factual allegations,

 so construed, plausibly entitle Plaintiff to relief under the cause of action asserted.

 See Young v. Davis, 554 F.3d 1254, 1256 (10th Cir. 2009).

       Plaintiff brought a RICO claim under 18 U.S.C. §§ 1962(c) and 1964(c)

 against Defendant Michael Heath. Section 1962(c) prohibits “any person employed

 by or associated with any enterprise engaged in, or the activities of which affect,

 interstate or foreign commerce, [from] conduct[ing] or participat[ing], directly or

 indirectly, in the conduct of such enterprise’s affairs through a pattern of racketeering

 activity.” And § 1964(c) provides a private cause of action for persons harmed by

 violations of § 1962.

       To plead a valid RICO claim, a plaintiff must plausibly allege that a defendant

 “(1) conducted the affairs (2) of an enterprise (3) through a pattern (4) of

 racketeering activity.” George v. Urb. Settlement Servs., 833 F.3d 1242, 1248 (10th

                                             5
Appellate Case: 20-4095    Document: 010110789844        Date Filed: 12/28/2022      Page: 6



 Cir. 2016). “Racketeering activity” consists of the criminal offenses listed in 18

 U.S.C. § 1961(1), and a “pattern” requires at least two racketeering acts committed

 within ten years of each other. 18 U.S.C. § 1961(5).

       Plaintiff alleged that Defendant Michael Heath conducted the affairs of Heath

 Enterprises Inc., an enterprise, through a pattern of wire fraud, bank fraud, and

 access-device fraud—crimes that § 1961(1) classifies as racketeering activity.

 According to Plaintiff, Defendant committed these crimes by fraudulently inducing

 customers to use their credit cards to buy gasoline and services and then fraudulently

 inducing Plaintiff to buy the station for more than it was worth. Plaintiff alleged that

 these predicate crimes formed the RICO pattern Plaintiff calls “burning the station.”

       The parties do not dispute that Heath Enterprises Inc. qualifies as an enterprise

 or that Defendant conducted its affairs. They dispute only whether Plaintiff

 adequately alleged that Defendant engaged in racketeering activity and if so, whether

 Plaintiff adequately alleged a pattern of that activity. The district court assumed

 without deciding that Plaintiff adequately alleged Defendant’s commission of bank

 and wire fraud but determined that Plaintiff failed to adequately allege a pattern of

 such acts under RICO. We agree with the district court that even assuming Plaintiff

 adequately alleged predicate racketeering acts, he failed to state a RICO claim

 because he did not adequately allege a RICO pattern.

       Determining what constitutes a RICO pattern is no easy task. See H. J. Inc. v.

 Nw. Bell Tel. Co., 492 U.S. 229, 255 (1989) (Scalia, J., concurring) (“[T]he word

 ‘pattern’ in the phrase ‘pattern of racketeering activity’ was meant to import some

                                            6
Appellate Case: 20-4095    Document: 010110789844         Date Filed: 12/28/2022    Page: 7



 requirement beyond the mere existence of multiple predicate acts. . . . But what that

 something more is, is beyond me.”). The statute offers little help. Section 1961(5)

 tells us that a single racketeering act or racketeering acts separated by more than ten

 years are not a pattern but provides no insight beyond that. See Sedima, S. P. R. L.

 v. Imrex Co., 473 U.S. 479, 496 n.14 (1985) (explaining that § 1961(5) establishes a

 necessary—but not sufficient—condition for finding a RICO pattern).

       The Supreme Court has attempted to provide some guidance—though whether

 that guidance provides any more clarity than the statute is subject to dispute. See

 H.J. Inc., 492 U.S. at 252 (Scalia, J., concurring) (“I doubt that the lower courts will

 find the Court’s instructions much more helpful than telling them to look for a

 ‘pattern’—which is what the statute already says.”). According to the Supreme

 Court, a RICO pattern requires that the racketeering predicates relate to each other

 and amount to a threat of continued racketeering activity. Id. at 239. No pattern

 exists without this “continuity plus relationship.” Id. (emphasis omitted).

       Turning first to the relationship requirement, racketeering predicates relate to

 each other if they “have the same or similar purposes, results, participants, victims,

 or methods of commission, or otherwise are interrelated by distinguishing

 characteristics and are not isolated events.” Id. at 240. We have described this

 standard as “not a cumbersome one.” Bixler v. Foster, 596 F.3d 751, 761 (10th Cir.

 2010) (quoting Boone v. Carlsbad Bancorporation, Inc., 972 F.2d 1545, 1555 (10th

 Cir. 1992)). Predicate acts satisfy the relationship requirement when they make up



                                             7
Appellate Case: 20-4095    Document: 010110789844         Date Filed: 12/28/2022     Page: 8



 one common scheme. See Sil-Flo, Inc. v. SFHC, Inc., 917 F.2d 1507, 1516 (10th

 Cir. 1990).

       Plaintiff alleges the following predicate acts: the fraudulent sale of the Wells

 station to him, the fraudulent charges to customers of the Wells station, and the

 fraudulent charges to customers of the Elko and New Harmony stations. We agree

 with the district court that the predicate acts involving the Wells Station relate to

 each other. Plaintiff alleged that the fraudulent charges to the customers of the Wells

 station were part of a broader scheme to fraudulently sell the station to Plaintiff at an

 inflated price. According to Plaintiff’s allegations, Defendants defrauded the Wells-

 station customers so that the station would seem more profitable to a purchaser of the

 station. Thus, the fraudulent sales to the customers of the station and the fraudulent

 sale of the station to Plaintiff made up a common scheme, had similar purposes, and

 were interrelated under the loose relationship standard.

       But Plaintiff did not allege an adequate relationship between the scheme to

 inflate the value of the Wells station and the allegedly fraudulent sales to customers

 at the Elko and New Harmony stations. Plaintiff did not allege that Defendants sold

 the Elko station to an unsuspecting purchaser at an inflated price due to the

 fraudulent sales. And Plaintiff’s allegations do not suggest that Defendants have any

 plans to do so with the New Harmony station. The scheme that allegedly victimized

 Plaintiff—the scheme to sell the Wells station based on fraudulently obtained

 profits—did not include fraudulent transactions at other gas stations. Nor has

 Plaintiff adequately alleged that fraudulent sales at other gas stations were part of any

                                             8
Appellate Case: 20-4095     Document: 010110789844         Date Filed: 12/28/2022     Page: 9



 similar or related schemes. Thus, as to the “burning-the-station” scheme that harmed

 Plaintiff, his allegations do not reveal that the fraudulent sales at other gas stations

 were anything but isolated events.

        Although Plaintiff sufficiently alleges a relationship among predicate acts at

 the Wells station, he must also allege that the acts amounted to or threaten continued

 racketeering activity. See H.J. Inc., 492 U.S. at 239. This standard is more stringent

 than the relationship standard. See Bixler, 596 F.3d at 761 (“The showing required

 for continuity . . . is more difficult to meet.” (quotation omitted)).

        No universal standard precisely defining continuity exists because it

 ultimately “depends on the specific facts of each case.” H.J. Inc., 492 U.S.

 at 241–42. Continuity can be either closed or open ended. Id. at 241. Closed-ended

 continuity is a closed period of repeated racketeering conduct, while open-ended

 continuity consists of racketeering conduct that threatens future repetition. Id.

 Plaintiffs can establish open-ended continuity by showing that the racketeering acts

 involved implicit or explicit threats of repetition, that they formed the operations of

 an association that exists for criminal purposes, or that they were the defendants’

 regular way of conducting a legitimate enterprise. Id. at 242–43.

        Plaintiff alleged that Defendants operated the Wells station for about eleven

 years. In that span, Defendants allegedly scammed at least twenty-four customers by

 tricking them into thinking the propane price applied to gasoline. Defendants also

 allegedly fraudulently overcharged at least twenty-five customers for gasoline, tires,

 or automobile repairs. And then Defendants allegedly fraudulently sold Plaintiff the

                                              9
Appellate Case: 20-4095     Document: 010110789844       Date Filed: 12/28/2022     Page: 10



  station. Plaintiff argues that each fraudulent transaction constituted a RICO predicate

  and that the RICO predicates are a regular way Defendants conduct their business—

  thus establishing open-ended continuity. [Appellant’s Opening Br. at 26]

         But Plaintiff claims that a particular racketeering scheme harmed him—the

  scheme to fraudulently sell the Wells station based on inflated profits from

  racketeering activity to an unwitting buyer. Although Plaintiff alleged some

  unrelated fraudulent sales at the Elko and New Harmony stations, he failed to

  connect those sales to any similar scheme to “burn the station.” Thus, Plaintiff failed

  to allege that “burning the station” presents Defendants’ regular way of conducting

  business or that it threatens future repetition.

         Plaintiff alternatively argues that he adequately pleaded closed-ended

  continuity. Unlike open-ended continuity, closed-ended continuity consists of a

  closed period of repeated, related racketeering acts that do not necessarily threaten

  future repetition. See H.J. Inc., 492 U.S. at 241–42. Because RICO targets long-

  term racketeering conduct, closed-ended continuity requires a series of related

  racketeering acts over a “substantial period of time.” Id. at 242. We thus consider

  two factors when determining the existence of closed-ended continuity—the duration

  of the related predicate acts and the extensiveness of the racketeering scheme.

  United States v. Smith, 413 F.3d 1253, 1271–72 (10th Cir. 2005) (citing Resol. Tr.

  Corp. v. Stone, 998 F.2d 1534, 1543 (10th Cir. 1993)), abrogated on other grounds by

  Boyle v. United States, 556 U.S. 938 (2009).



                                              10
Appellate Case: 20-4095    Document: 010110789844        Date Filed: 12/28/2022     Page: 11



        Plaintiff argues that he adequately pleaded closed-ended continuity because he

  alleged related predicate acts spanning multiple years during Defendants’ ownership

  of the Wells station. We agree with Plaintiff that the duration of the alleged

  predicate acts supports finding closed-ended continuity. See Resol. Tr., 998 F.2d at

  1544 (finding a duration of seven to eighteen months sufficient for closed-ended

  continuity). But under our precedent, duration alone may not establish closed-ended

  continuity—we also consider the extensiveness of the alleged racketeering scheme. 2

  See Smith, 413 F.3d at 1272 (citing Resol. Tr., 998 F.2d at 1543). When evaluating

  extensiveness, we consider “the number of victims, the number of racketeering acts,

  the variety of racketeering acts, whether the injuries were distinct, the complexity

  and size of the scheme, and the nature or character of the enterprise.” Id. (citation

  omitted). No factor is required or dispositive; the factors merely guide us in seeking

  “a natural and commonsense result.” Resol. Tr., 998 F.2d at 1543 n.9, 1544

  (quotation omitted).

        Having considered the extensiveness factors, we find that Plaintiff did not

  allege a sufficiently extensive scheme to warrant a finding of closed-ended

  continuity. Plaintiff’s third amended complaint potentially alleged twenty-four times



        2
          The dissent cites authority from outside of this circuit for the propositions
  that duration is the single most important factor in the continuity analysis and that
  sufficient duration alone is enough to allege continuity. But our cases make clear
  that duration and extensiveness are both “especially relevant factors” that guide this
  Court’s inquiry. See Smith, 413 F.3d at 1271–72 (citing Stone, 998 F.2d at 1543).
  We express no opinion on the conclusions our sister circuits have reached when
  applying their own precedents.
                                             11
Appellate Case: 20-4095     Document: 010110789844         Date Filed: 12/28/2022      Page: 12



  Defendant tricked customers with the propane-price sign and twenty-five times

  Defendant overcharged customers for gasoline, tires, or automobile repairs.

  Assuming that Plaintiff adequately pleaded that each of those transactions constituted

  a predicate racketeering crime—which we do not decide—Plaintiff alleged fifty

  racketeering acts, including the fraudulent sale of the station to him. Although many

  predicate acts and victims can suggest an extensive scheme, all other factors weigh

  against finding that Plaintiff pleaded an extensive “burn-the-station” scheme.

         First, the variety of the alleged predicate acts and injuries was minimal. Every

  alleged predicate act except for the sale of the station to Plaintiff consisted of

  overcharging unsuspecting customers. Even if the transactions violated multiple

  statutes, the underlying fraudulent conduct hardly varied.

         Second, Plaintiff did not allege a large or complex scheme. Some facts that

  we have held relevant to complexity include the number of perpetrators involved, the

  extent of the planning required to perform the scheme, the extent of the management

  required to run the scheme, the sophistication of products involved in running the

  scheme, and the amount of money involved. See Resol. Tr., 998 F.2d at 1545.

  Plaintiff did not allege that many perpetrators “burned the station.” Plaintiff

  attributed most of the activity involved in selling the station to Defendant Michael

  Heath and his agent Jon Walter. And Plaintiff attributed the allegedly fraudulent

  overcharging of customers to Defendant and at most four employees. Plaintiff also

  did not allege that the scheme required extensive planning or management. Plaintiff

  alleged only that Defendant ripped off some customers at his gas station, failed to

                                              12
Appellate Case: 20-4095    Document: 010110789844        Date Filed: 12/28/2022     Page: 13



  perform routine maintenance on the station, and then sold it to Plaintiff without

  revealing those facts. Defendant accomplished nearly half of the alleged racketeering

  predicates by simply switching off a marquee sign displaying the price of gasoline—

  no extensive planning or management required. And nearly all the alleged

  racketeering predicates—the fraudulent transactions with customers—involved small

  amounts of money. Although Plaintiff alleged that he purchased the Wells station for

  $1.3 million, he did not allege what portion of this purchase price resulted from the

  inflated profits and concealment of defects. In other words, Plaintiff’s failure to

  allege how much the racketeering predicates inflated the purchase price makes it

  unclear how much money Defendants defrauded Plaintiff out of in the sale of the

  station. In any event, the scheme Plaintiff alleged—a scheme to inflate the value of a

  single property by overcharging some customers and then selling that property to an

  unwitting buyer without disclosing needed repairs—was neither large nor complex.

        Lastly, the nature of the scheme does not support a finding of continuity.

  According to Plaintiff’s third amended complaint, the RICO scheme of “burning the

  station” is a process of buying gasoline and automobile-service stations, inflating the

  property’s apparent value by fraudulently overcharging customers and neglecting

  necessary repairs to the property, and then selling the station to an unsuspecting

  buyer at an inflated price. But Plaintiff alleged that Defendant has performed this

  scheme only once. Although Plaintiff alleged that Defendant overcharged customers

  at the Elko and New Harmony stations, Plaintiff failed to allege that any of those

  transactions formed part of a similar scheme to “burn” those stations.

                                             13
Appellate Case: 20-4095     Document: 010110789844        Date Filed: 12/28/2022     Page: 14



        Although establishing continuity does not require the existence of multiple

  racketeering schemes, the number of schemes is still “highly relevant.” H.J. Inc., 492

  U.S. at 240. Without a threat of continued illegal activity, a single scheme rarely

  supports finding continuity. See Sil-Flo, 917 F.2d at 1516 (“While a single scheme

  may suffice in some instances, here there is simply no indication of a threat of

  continuing illegal activity.”). And a single scheme even less likely supports a

  continuity finding when the scheme targets only “one discrete goal.” See id.

  Plaintiff alleged only a single scheme with the discrete goal of “burning” the Wells

  station—inflating its value and dumping it off on an unsuspecting buyer.3 Thus, the

  nature of the alleged RICO scheme does not support a finding of extensiveness.

        Even if all the allegedly fraudulent transactions committed in operating and

  selling the Wells station constitute RICO predicates, the predicates were all similar

  and amounted to a single, noncomplex scheme with a discrete goal. Using these

  factors to guide us to a “natural and commonsense result,” Resol. Tr., 998 F.2d at

  1544, and considering the long-term criminal activity RICO targets, see Boone, 972

  F.2d at 1556, we hold that Plaintiff did not allege a sufficiently extensive scheme to

  plausibly support a finding of closed-ended continuity. “At most, what has been

  alleged is a business deal gone sour . . . and various other torts by the defendants.”


        3
          While the dissent disputes that Plaintiff alleged a single scheme, a plain
  reading of the third amended complaint makes clear that Plaintiff did exactly that.
  See Appellant’s App. Vol. I at 2 (“Harry S. Johnson alleges a recurring pattern of
  dishonesty and fraudulent business practices. . . that constitute a racketeering scheme
  known as “burning the station”) (emphasis added); see also id. at 54, 55, 55 n. 1, 58,
  68, 82 (repeatedly referring Defendants’ singular “burning the station” scheme).
                                             14
Appellate Case: 20-4095     Document: 010110789844        Date Filed: 12/28/2022    Page: 15



  Sil-Flo, 917 F.2d at 1516. Thus, we affirm the district court’s dismissal of Plaintiff’s

  RICO claim for failure to state a claim upon which relief may be granted.4

                                             B.

        After the district court dismissed Plaintiff’s RICO claim and declined to

  exercise supplemental jurisdiction over his state claims, Defendants moved for an

  award of attorney’s fees. Defendants argued that three agreements with Plaintiff

  entitled them to attorney’s fees as the prevailing parties.

        When Plaintiff and Defendants agreed to the sale of the Wells station, they

  signed a purchase agreement. They also agreed that Plaintiff would pay $400,000 of

  the purchase price in quarterly $25,000 payments and signed a promissory note to

  that effect. As security for the promissory note, the parties executed a deed of trust

  on the Wells station.

        The purchase agreement, promissory note, and deed of trust all include

  attorney’s-fees provisions that Defendants argued entitled them to fees as the




        4
           After dismissing Plaintiff’s RICO claim—his only federal claim—the district
  court declined to exercise supplemental jurisdiction over Plaintiff’s remaining state
  claims. See Crane v. Utah Dep’t of Corr., 15 F.4th 1296, 1314 (10th Cir. 2021)
  (“When all federal claims have been dismissed, the court may, and usually should,
  decline to exercise jurisdiction over any remaining state claims.” (citation omitted)).
  Plaintiff appeals the dismissal of his state claims only because he believes the district
  court erred in dismissing his RICO claim. Plaintiff does not argue that the district
  court abused its discretion in dismissing his state claims if the district court properly
  dismissed his RICO claim. Thus, because we affirm the dismissal of Plaintiff’s
  RICO claim, we also conclude that the district court did not abuse its discretion in
  declining to exercise supplemental jurisdiction over Plaintiff’s remaining state-law
  claims.
                                             15
Appellate Case: 20-4095    Document: 010110789844         Date Filed: 12/28/2022        Page: 16



  prevailing parties on Plaintiff’s RICO claim. But the district court determined that

  none of the agreements applied to Plaintiff’s RICO claim. The court found that a

  RICO claim falls outside the scope of the fee provisions in the purchase agreement

  and promissory note. The court also found that the fee provision in the deed of trust

  does not apply to Defendants because they were neither the beneficiaries nor the

  trustees of the deed of trust. Defendants appeal the denial of their motion for

  attorney’s fees. In their opening brief, Defendants argue only that the district court

  erred in concluding that they were not beneficiaries and thus not entitled to attorney’s

  fees under the deed of trust. We thus limit our review to that issue. See City of

  Colorado Springs v. Solis, 589 F.3d 1121, 1135 n.5 (10th Cir. 2009) (“[A]rguments

  not raised in the opening brief are waived.”).

        We generally review a denial of attorney’s fees for an abuse of discretion.

  Griffin v. Steeltek, Inc., 261 F.3d 1026, 1028 (10th Cir. 2001). But when the district

  court offers a basis for denying attorney’s fees, we review its legal analysis de novo.

  ClearOne Commc’ns, Inc. v. Bowers, 643 F.3d 735, 777 (10th Cir. 2011). Contract

  interpretation is a question of law we review de novo. Level 3 Commc’ns, LLC v.

  Liebert Corp., 535 F.3d 1146, 1154 (10th Cir. 2008).

        The deed of trust’s fees provision provides:

        To protect the security of the deed of trust, Trustor agrees: . . . To appear
        in and defend any action or proceeding to affect the security hereof or the
        rights or powers of Beneficiary or Trustee; and to pay all costs and
        expenses of Beneficiary and Trustee, including cost of evidence of title
        and attorney's fees in a reasonable sum, in any such action or proceeding
        in which Beneficiary or Trustee may appear or be named, and in any suit
        brought by Beneficiary or Trustee to foreclose this Deed of Trust.

                                             16
Appellate Case: 20-4095      Document: 010110789844          Date Filed: 12/28/2022        Page: 17




  The deed of trust identifies the trustor as Plaintiff Harry Johnson, the trustee as Stewart

  Title Company, and the beneficiary as Land Exchange Corporation, qualified

  intermediary for Defendants Michael and Dawn Heath. The district court determined that

  Land Exchange Corporation—not Defendants—is the beneficiary under the deed of trust

  and thus the provision does not apply in a lawsuit against Defendants. Defendants

  dispute the district court’s determination that they are not the beneficiaries under the deed

  of trust.

          But even if Defendants are the beneficiaries under the deed of trust, the fees

  provision does not entitle them to attorney’s fees for prevailing against Plaintiff’s RICO

  claim.5 The plain text of the fees provision shows that it applies only to actions affecting

  the Wells station property or the rights and powers of the beneficiaries under the deed of

  trust. Plaintiff’s RICO claim was simply a claim for damages from an alleged criminal

  scheme run by Defendant Michael Heath. It did not seek to affect any property interests

  in the Wells station or any of Defendants’ rights under the deed of trust.6 Thus, the deed


          5
           We have discretion to affirm on any ground supported by the record, even if
  not the same reasoning relied on by the district court. Richison v. Ernest Grp., Inc.,
  634 F.3d 1123, 1130 (10th Cir. 2011); Elkins v. Comfort, 392 F.3d 1159, 1162 (10th
  Cir. 2004). The exercise of this discretion is appropriate for this contract
  interpretation issue which requires no factual development, where the contract was
  presented to the district court for interpretation, where there is no dispute as to the
  authenticity of the contract, and where we need only decide a question of law.


          6
          In their reply brief, Defendants argue that the district court erred in
  determining that they were prevailing parties only as to the RICO claim. Thus,
  Defendants argue, we should consider Plaintiff’s state claims when assessing the
  applicability of the attorney’s-fees provisions. But we do not consider this argument
                                               17
Appellate Case: 20-4095      Document: 010110789844         Date Filed: 12/28/2022      Page: 18



  of trust’s fees provision does not apply to Plaintiff’s RICO claim, and the district court

  correctly determined that the deed of trust does not entitle Defendants to an award of

  attorney’s fees.

         AFFIRMED.




  because Defendants did not include it in their opening brief. See Gutierrez v. Cobos,
  841 F.3d 895, 902 (10th Cir. 2016) (“[A] party waives issues and arguments raised
  for the first time in a reply brief.”) (citation omitted).
                                               18
Appellate Case: 20-4095   Document: 010110789844   Date Filed: 12/28/2022   Page: 19



  Harry S. Johnson v. Michael Heath, et al., Nos. 20-4095, 20-4103
  BACHARACH, J., concurring in No. 20-4103 and dissenting in
  No. 20-4095

        This appeal involves allegations that Mr. Michael Heath committed

  fraud in operating and selling a gas station to Mr. Harry Johnson. After

  buying the gas station, Mr. Johnson learned that many customers had

  complained to Mr. Heath about fraudulent practices. The complaints led

  Mr. Johnson to sue Mr. Heath under the Racketeer Influenced and Corrupt

  Organizations Act (RICO), 18 U.S.C. §§ 1961–1968. 1 According to

  Mr. Johnson, Mr. Heath had inflated profits by cheating customers, which

  in turn increased the gas station’s sale price by creating a façade of

  profitability.

        The district court dismissed all of the claims, and Mr. Heath and his

  wife unsuccessfully sought an award of attorney fees. Both sides appeal.

  The majority affirms the dismissal and the denial of a fee award. I agree

  with the majority on the denial of a fee award and respectfully dissent from

  the affirmance of the dismissal.

        On the RICO claim, the district court found a failure to adequately

  allege continuity. In my view, however, the district court should have

  considered the allegations that Mr. Heath had inflated profits by cheating



  1
        Mr. Johnson also asserted state-law claims against both Mr. Heath
  and his wife. But Mr. Johnson’s appeal involves only the RICO claim
  against Mr. Heath.
Appellate Case: 20-4095   Document: 010110789844   Date Filed: 12/28/2022   Page: 20



  customers of the gas station. Unlike the majority, I believe that these

  allegations establish continuity.

  I.    Mr. Johnson needed to allege a pattern of racketeering activity,
        which required continuity.

        Under RICO, Mr. Johnson had to allege facts showing that Mr. Heath

  had “(1) conducted the affairs (2) of an enterprise (3) through a pattern

  (4) of racketeering activity.” George v. Urban Settlement Servs., 833 F.3d

  1242, 1248 (10th Cir. 2016) (first citing 18 U.S.C. § 1962(c), and then

  citing Robbins v. Wilkie, 300 F.3d 1208, 1210 (10th Cir. 2002)). Together,

  these elements required continuity of the racketeering activity. Boone v.

  Carlsbad Corp., 972 F.2d 1545, 1555 (10th Cir. 1992).

        The alleged RICO enterprise. The alleged RICO enterprise

  consisted of a corporation run by Mr. Heath and his associates. The

  corporation had allegedly engaged in a scheme of “burning the station.”

  Appellant’s App’x vol. 1, at 25.

        The alleged scheme began with Mr. Heath’s purchase of a gas station.

  After purchasing the station, Mr. Heath allegedly maximized profits by

  cheating customers and neglecting routine maintenance. When profits

  inevitably dwindled, Mr. Heath would allegedly sell the gas station to an

  unsuspecting buyer.




                                        2
Appellate Case: 20-4095    Document: 010110789844    Date Filed: 12/28/2022   Page: 21



           The acts of racketeering. Mr. Johnson alleges racketeering through

  various crimes, including wire fraud. The alleged wire fraud consisted of

  lies to customers and Mr. Johnson. See id. at 46–50, 78–82.

           The alleged lies to customers included trickery to increase gas sales

  for roughly 2½ years (January 2012 to May 2014). Mr. Heath would turn

  off his sign for gas prices, showing instead only a cheaper price for

  propane. Showcasing the lower propane price, Mr. Heath allegedly tricked

  customers into thinking that was the price for gas. When customers

  stopped and bought gas, they would pay the higher gas prices with credit

  cards.

           Mr. Johnson also alleges trickery to increase revenue from tire sales,

  which led to administrative complaints in 2005, 2007, 2008, 2009, 2011,

  and 2012. Mr. Heath allegedly hid the complaints from his franchisor by

  selling tires through a side business.

           Mr. Heath allegedly deceived not only customers but also

  Mr. Johnson through electronic communications

               containing false information about the profitability of the gas
                station and

               failing to disclose defects in the gas station’s fuel tanks and
                sewer system.

  Mr. Heath also allegedly failed to disclose liabilities, like a fuel supplier ’s

  notice of default. The notice referred to complaints of misleading




                                           3
Appellate Case: 20-4095   Document: 010110789844   Date Filed: 12/28/2022   Page: 22



  advertisements about gas prices, jeopardizing the continued availability of

  fuel.

          The pattern of racketeering. Under RICO, Mr. Johnson needed to

  allege “related” racketeering activities “amount[ing] to or pos[ing] a threat

  of continued criminal activity.” H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S.

  229, 239 (1989). “[C]ontinued criminal activity” may be “closed-” or

  “open-ended.” Id. at 239, 241. “[C]losed-ended” continuity refers to a

  discrete but substantial period when the defendant engaged in repeated acts

  of racketeering. Resol. Tr. Corp. v. Stone, 998 F.2d 1534, 1543 (10th Cir.

  1993). 2

  II.     The district court dismisses the RICO claim for failure to allege
          continued criminal activity.

          The district court dismissed the RICO claim. The court acknowledged

  the allegations of related predicate acts, but questioned the plausibility of

  the alleged scheme to burn a second gas station. 3 In questioning the


  2
        Mr. Johnson also claimed open-ended continuity, which is “past
  conduct that by its nature projects into the future with a threat of
  repetition.” H.J. Inc., 492 U.S. at 241 (citation omitted). For this claim,
  Mr. Johnson alleged continuing fraud at another gas station. The district
  court concluded that the allegations of open-ended continuity were
  deficient, and the majority agrees. I don’t address this conclusion because
  Mr. Johnson adequately alleged continuity that was closed-ended.
  3
          In district court, Mr. Heath argued that Mr. Johnson had not
  adequately alleged a predicate RICO offense (wire fraud, bank fraud, or
  access-device fraud) in selling fuel and services. According to Mr. Heath,
  Mr. Johnson had failed to plead a pattern of racketeering activity because


                                         4
Appellate Case: 20-4095   Document: 010110789844    Date Filed: 12/28/2022   Page: 23



  plausibility of the scheme, the court concluded that Mr. Johnson hadn’t

  adequately alleged continued criminal activity.

  III.   The complaint states a valid RICO claim.

         Mr. Johnson challenges the dismissal of his RICO claim, arguing that

  he adequately alleged continued criminal activity. I agree.

         A.     We should credit Mr. Johnson’s allegations.

         I would conduct de novo review of the dismissal. Solar v. City of

  Farmington, 2 F.4th 1285, 1289 (10th Cir. 2021). In conducting this

  review, I would credit the well-pleaded allegations in the third amended

  complaint, construing them favorably to Mr. Johnson. Moya v. Garcia,

  895 F.3d 1229, 1232 (10th Cir. 2018). To withstand dismissal, the

  allegations must “state a claim to relief that is plausible on its face.” Bell

  Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The claim is plausible

  only if the factual allegations in the third amended complaint would have

  allowed a reasonable inference of liability. Ashcroft v. Iqbal, 556 U.S. 662,

  678 (2009).




               he hadn’t adequately alleged predicate acts and

               the predicate acts hadn’t related to Mr. Johnson’s economic
                injury.

  The district court assumed the adequacy of allegations involving wire fraud
  and bank fraud.

                                         5
Appellate Case: 20-4095   Document: 010110789844    Date Filed: 12/28/2022   Page: 24



        B.    The allegations create a plausible inference of wire fraud.

        On appeal, Mr. Heath contends that Mr. Johnson failed to adequately

  allege the elements of wire fraud, bank fraud, or access-device fraud. The

  majority does not address this contention, holding instead that

  Mr. Johnson’s claim fails because he did not allege a pattern. For the sake

  of argument, we can assume that Mr. Johnson hasn’t adequately alleged

  bank fraud or access-device fraud. But Mr. Johnson adequately pleaded

  wire fraud through misrepresentations to customers.

        Wire fraud contains three elements: (1) “a scheme or artifice to

  defraud or obtain property by means of false or fraudulent pretenses,

  representations, or promises, (2) an intent to defraud, and (3) use of

  interstate wire or radio communications to execute the scheme.” United

  States v. Zander, 794 F.3d 1220, 1230 (10th Cir. 2015) (citation omitted).

  Mr. Heath challenges the third element based on a failure to allege that he

  had used a wire or radio communications to defraud customers.

        In alleging that Mr. Heath had defrauded customers of the gas

  station, Mr. Johnson pointed to the fuel supplier ’s notice of default. The

  notice of default stated that for a year, the operator of the gas station had

  turned off the sign for gas prices and showed only the propane prices,

  deceiving customers as to the actual prices for gas. Appellant’s App’x

  vol. 1, at 167. The notice confirmed 24 complaints about this practice. Id.

  Given the notice of default, I regard the fraud allegations as plausible.


                                         6
Appellate Case: 20-4095   Document: 010110789844   Date Filed: 12/28/2022   Page: 25



        Mr. Heath points out that he didn’t use a wire to deceive customers.

  But his customers allegedly used wires to pay him, and he could commit

  wire fraud even if he weren’t the person using a wire. So a plausible claim

  of wire fraud could arise from Mr. Heath’s reasonable expectation that his

  customers would use wires to pay him. See Zander, 794 F.3d at 1231

  (concluding that the government’s payment through a wire transfer had

  sufficed for wire fraud because the defendant could have reasonably

  foreseen the use of a wire transfer); see also United States v. Feldman,

  931 F.3d 1245, 1257–59 (11th Cir. 2019) (concluding that wire fraud could

  consist of a scheme to lure victims into the defendant’s nightclub if they

  would use their credit cards to overpay for beverages).

        Mr. Johnson adequately alleged such a use of the wires. In the third

  amended complaint, Mr. Johnson alleged that

               Mr. Heath had made misrepresentations to customers through
                misleading signs on gas prices, sales of unnecessary products
                and services, and excessive charges for tires, and

               those misrepresentations had induced customers to use credit
                cards to buy gas, tires, and services.

  Appellant’s App’x vol. 1, at 47–51. A factfinder could view payment with a

  credit card as reasonably foreseeable, so Mr. Johnson adequately pleaded

  wire fraud.




                                         7
Appellate Case: 20-4095   Document: 010110789844    Date Filed: 12/28/2022   Page: 26



        C.     Mr. Johnson adequately alleges closed-ended continuity.

        In dismissing the RICO claim, the district court found a failure to

  adequately allege closed-ended continuity. Mr. Johnson disagrees, urging

  continuity based on Mr. Heath’s alleged acts to inflate profits and then lure

  an unsuspecting buyer to purchase the gas station based on a deceptive

  record of profitability.

        We should assess the adequacy of the third amended complaint based

  on the duration and extent of the scheme. See Resol. Tr. Corp. v. Stone, 998

  F.2d 1534, 1543 (10th Cir. 1993).

        Under this test, we should first consider duration. Id. Because

  continuity is “centrally a temporal concept,” H.J. Inc. v. Nw. Bell Tel. Co.,

  492 U.S. 229, 242 (1989), duration is “the most important” factor, Vicom,

  Inc. v. Harbridge Merch. Servs., Inc., 20 F.3d 771, 781 (7th Cir. 1994); see

  United States v. Pellullo, 964 F.2d 193, 208 (3d Cir. 1992) (stating that

  “duration remains the most significant factor” for continuity (citations

  omitted)).

        I would also consider the extent of the scheme. Resol. Tr. Corp.,

  998 F.2d at 1543. The inquiry is fact-specific and no single factor is

  dispositive. See Roger Whitmore’s Auto. Servs., Inc. v. Lake Cnty, Ill.,

  424 F.3d 659, 672–73 (7th Cir. 2005) (stating that “[n]o one factor is

  dispositive” on continuity and the inquiry is “fact-specific” (citation

  omitted)). So continuity is ordinarily a fact-issue for the trier of fact. See


                                         8
Appellate Case: 20-4095     Document: 010110789844     Date Filed: 12/28/2022   Page: 27



  Pelullo, 964 F.2d at 210 (“Ultimately, . . . continuity is a factual issue for

  the jury.”).

        The majority concludes that Mr. Johnson has adequately alleged the

  duration of the alleged predicate acts. Maj. Op. at 10–11. I agree.

        For duration in the context of closed-ended continuity, the alleged

  predicate acts must “extend[] over a substantial period of time.” H.J. Inc.,

  492 U.S. at 242. A period of “a few weeks or months” is not “substantial.”

  Id. Though no minimum time-period exists, we’ve regarded a period of 7–

  18 months as long enough for continuity. Resol. Tr. Corp., 998 F.2d

  at 1542.

        Mr. Johnson alleges that he received fraudulent financial data and

  statements for at least fifteen months (March 2013 to June 2014). See

  Appellant’s App’x vol. 1, at 26–27, 29–30, 78–82. For most of this time,

  Mr. Heath was also allegedly deceiving customers of the gas station. See

  id. at 31–32, 48–49, 50–52. Like the majority, I conclude that these

  allegations satisfy the duration required for closed-ended continuity.

        For the extent of the scheme, I would consider the number of victims,

  the number and variety of racketeering acts, the complexity and size of the

  scheme, and the nature of the scheme. Resol. Tr. Corp., 998 F.2d at 1544–

  45. The majority acknowledges that Mr. Johnson’s allegations involve

  many predicate acts and victims. But the majority then concludes that

                little variety existed in the kinds of predicate acts and injuries,


                                            9
Appellate Case: 20-4095   Document: 010110789844   Date Filed: 12/28/2022   Page: 28



             the alleged scheme was neither large nor complex, and

             Mr. Heath allegedly cheated only one buyer (Mr. Johnson) by
              inflating the profits of the gas station.

  In the majority’s view, these factors show that the alleged scheme was too

  narrow for closed-ended continuity. In my view, however, the majority

  fails to apply the party-presentation rule and misapplies the standards for

  dismissal and closed-ended continuity.

        Though the majority discounts the extent of the scheme, Mr. Heath

  never questioned satisfaction of this factor. In district court, Mr. Heath

  challenged closed-ended continuity based only on the lack of “any viable

  predicate criminal acts.” Appellant’s App’x vol. 2, at 542. And on appeal,

  Mr. Heath argued only that the allegations had amounted to “common-law

  fraud” rather than “RICO fraud.” Appellees’ Resp. Br. at 47. But Mr. Heath

  has never questioned the extent of the alleged scheme.

        Because Mr. Heath hasn’t questioned the extent of the alleged

  scheme, I don’t think we should, for “we don’t typically ‘craft[] arguments

  for affirmance completely sua sponte and, more specifically, without the

  benefit of the parties’ adversarial exchange.’” United States v. Woodard,

  5 F.4th 1148, 1154 (10th Cir. 2021) (italics and second alteration in

  original) (quoting United States v. Chavez, 976 F.3d 1178, 1203 n.17

  (10th Cir. 2020)).




                                        10
Appellate Case: 20-4095   Document: 010110789844    Date Filed: 12/28/2022   Page: 29



        Granted, we can affirm on alternative grounds. Elkins v. Comfort,

  392 F.3d 1159, 1162 (10th Cir. 2004). But we generally regard it as

  “imprudent” to affirm on alternative grounds when the parties haven’t fully

  briefed the issue or had a fair opportunity to develop the record. See

  United States v. Woodard, 5 F.4th 1148, 1154 (10th Cir. 2021) (“In the best

  of circumstances, we consider it ‘imprudent’ to craft arguments sua sponte

  to affirm on alternate grounds.”); United States v. Chavez, 976 F.3d 1178,

  1203 n.17 (10th Cir. 2020) (“As a jurisprudential matter, [crafting

  arguments for affirmance sua sponte and without the benefit of the parties’

  adversarial exchange] is imprudent . . . .”).

        Even if we were to address the issue on our own, without the benefit

  of briefing either in district court or the appeal, I believe that the majority

  has misapplied the standards for dismissal and closed-ended continuity.

        In reviewing a dismissal under Rule 12(b)(6), we should not only

  credit the allegations in the third amended complaint but also view these

  allegations in the light most favorable to Mr. Johnson. Davis-Warren

  Auctioneers, J.V. v. FDIC, 215 F.3d 1159, 1161 (10th Cir. 2000). For

  continuity, Mr. Johnson needed only to allege “some facts from which at

  least a threat of ongoing illegal conduct may be inferred.” Pitts v. Turner &

  Boisseau Chartered, 850 F.2d 650, 652 (10th Cir. 1988) (quoting Torwest

  DBC, Inc. v. Dick, 810 F.2d 925–27 (10th Cir. 1987)).




                                        11
Appellate Case: 20-4095   Document: 010110789844   Date Filed: 12/28/2022   Page: 30



        By denying continuity based on extensiveness, the majority overrides

  the most important factor: duration. Although the extent of the scheme is

  also pertinent, we should generally focus on whether the wrongful acts are

  “sporadic” or part of a greater pattern. Resol. Tr. Corp. v. Stone, 998 F.2d

  1534, 1543 (10th Cir. 1993). As a result, closed-ended continuity is often

  found whenever the duration is sufficient. See Jacobson v. Cooper,

  882 F.2d 717, 720 (2d Cir. 1989) (concluding that the plaintiff adequately

  alleged continuity because the predicate acts had extended over several

  years); Walk v. Balt. & Ohio R.R., 890 F.2d 688, 690 (4th Cir. 1989)

  (concluding that the plaintiff adequately alleged closed-ended continuity

  because the activity had lasted ten years); Dana Corp. v. Blue Cross &

  Blue Shield Mut. N. Ohio, 900 F.2d 882, 886–87 (6th Cir. 1990)

  (concluding that the plaintiff sufficiently alleged continuity as to a scheme

  lasting seventeen years). The majority implicitly concludes, with no

  briefing or argument, that these circuits are wrong in finding closed-ended

  continuity based solely on duration.

        The majority concludes that the scheme was not extensive, relying on

  a narrow reading of the third amended complaint. This complaint describes

  a scheme, committed over multiple years, to ensnare countless drivers

  needing gas or repairs. For example, the alleged scheme included acts to

  inflate gas sales by tricking customers on the gas price, overcharging

  customers’ credit cards for auto repairs and services, altering customer


                                         12
Appellate Case: 20-4095   Document: 010110789844     Date Filed: 12/28/2022   Page: 31



  invoices, charging customers for parts and repairs that hadn’t been

  installed, misrepresenting safety conditions, tricking customers into buying

  tires, and installing inferior tires after selling higher quality tires.

        The majority characterizes the conduct as only a single scheme

  because Mr. Heath would unload the gas station on only a single

  unsuspecting buyer. Maj. Op. at 13–14. This characterization is

  questionable for two reasons: (1) Mr. Heath has never questioned closed-

  ended continuity based on the existence of a single scheme, and (2) the

  third amended complaint identifies multiple schemes.

        On appeal, Mr. Heath challenges the allegations of open-ended

  continuity based in part on the existence of a single scheme. I assume for

  the sake of argument that Mr. Johnson hasn’t adequately alleged open-

  ended continuity.

        But Mr. Heath hasn’t questioned closed-ended continuity based on

  the singularity of the scheme. So we lack any briefing or even argument on

  whether closed-ended continuity can exist through only a single scheme.

  Despite the lack of briefing, the majority rejects closed-ended continuity

  based on the existence of a single scheme. I think it imprudent to reject

  closed-ended continuity on a theory that Mr. Heath hasn’t presented. See

  pp. 10–11, above.

        Even if we were to consider the issue, I question how we can

  liberally interpret the third amended complaint to allege only a “single”


                                         13
Appellate Case: 20-4095   Document: 010110789844   Date Filed: 12/28/2022   Page: 32



  scheme. In the third amended complaint, Mr. Johnson alleged that

  Mr. Heath had run the tire shop separately from the gas station in order to

  hide customer complaints. And in the third amended complaint,

  Mr. Johnson had alleged payments from 50 separate victims (including

  Mr. Johnson) for discrete acts of fraud. At the motion-to-dismiss stage, I

  question how we can shoehorn Mr. Johnson’s allegations into a single

  scheme directed at a single individual.

        In any event, the existence of a single scheme would not preclude

  closed-ended continuity. The issue of continuity focuses on whether the

  predicate acts constitute “a regular way of conducting defendant’s ongoing

  legitimate business.” H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 243

  (1989). So even when the predicate acts “arise under a single scheme,”

  closed-ended continuity may exist when the conduct reflects a regular way

  of conducting business. Menasco, Inc. v. Wasserman, 886 F.2d 681, 684

  (4th Cir. 1989). And the third amended complaint alleges “a years-long

  pattern” of fraudulent business practices at both the gas station and tire

  shop. Appellant’s App’x vol. 1, at 51. That pattern could reflect closed-

  ended continuity even if Mr. Heath had used only a single fraudulent

  scheme.

        The majority also downplays the complexity of the scheme even

  though Mr. Heath has never challenged closed-ended continuity based on a

  lack of complexity. I’d be wary of deciding sua sponte, without any


                                        14
Appellate Case: 20-4095   Document: 010110789844   Date Filed: 12/28/2022   Page: 33



  briefing or argument, that the alleged scheme—lasting at least 15 months

  and involving 49 customers and the plaintiff himself—wasn’t complex

  enough for closed-ended continuity. See pp. 10–11, above.

        Finally, the majority reasons that Mr. Johnson hasn’t quantified the

  amount that he overpaid as a result of the scheme to inflate profits. Maj.

  Op. at 13. Mr. Heath has never made this argument, and it doesn’t neatly

  fit the inquiry on closed-ended continuity. The majority acknowledges that

  Mr. Heath had allegedly defrauded at least 49 customers to inflate profits.

  And the majority has not questioned the adequacy of Mr. Johnson’s

  allegations that he had overpaid because of those fraudulent acts. Why

  would the failure to quantify the amount of the overpayment affect

  characterization of the scheme as isolated or sporadic? The answer isn’t

  self-evident to me, and Mr. Heath hasn’t suggested that closed-ended

  continuity would turn on the amount that he had overpaid.

        Given the relation between the predicate acts, I would view them

  together when assessing the duration and extent of the scheme. The alleged

  scheme spanned at least 15 months and victimized not only Mr. Johnson

  but also at least 49 customers. That scheme, if proven, could entail

  continuity over a closed period. In my view, the district court thus erred in

  finding a failure to adequately allege continued criminal activity. 4


  4
        Because Mr. Johnson adequately alleged closed-ended continuity, I
  don’t address his arguments on open-ended continuity . See p. 13, above.

                                        15
Appellate Case: 20-4095   Document: 010110789844   Date Filed: 12/28/2022   Page: 34



        D.     Mr. Johnson adequately pleaded causation.

        Mr. Heath challenges not only plausibility but also causation between

  the predicate offenses and Mr. Johnson’s alleged injuries. In reviewing this

  challenge, I would conclude that Mr. Johnson adequately pleaded

  causation.

        To adequately plead a RICO violation, Mr. Johnson needed to allege

  predicate acts that had actually and proximately caused his injury. Hemi

  Grp., LLC v. City of N.Y., 559 U.S. 1, 9 (2010). Proximate causation

  “requires ‘some direct relation between the injury asserted and the

  injurious conduct alleged.’” Id. (quoting Holmes v. Sec. Inv. Prot. Corp.,

  503 U.S. 258, 268 (1992)). When the alleged conduct involves fraud, a

  direct relation can arise from the plaintiff ’s reliance on misrepresentations.

  CGC Holding Co., LLC v. Broad & Cassel, 773 F.3d 1076, 1089 (10th Cir.

  2014). Mr. Johnson adequately alleged causation under this standard.

        Mr. Heath argues that the allegations of overcharging customers “are

  completely unrelated to” Mr. Johnson’s alleged injury. Appellees’ Opening

  Br. at 51. But Mr. Johnson has (1) alleged injury from monetary losses in

  buying the gas station and (2) tied those losses to predicate acts

  constituting wire fraud. Appellant’s App’x vol. 1, at 78–82, 85.

  Mr. Johnson alleged that

              he had paid too much for the gas station because of Mr. Heath’s
               misrepresentations and



                                        16
Appellate Case: 20-4095   Document: 010110789844   Date Filed: 12/28/2022   Page: 35



             Mr. Heath’s deception of customers had caused Mr. Johnson to
              experience unforeseen losses.

  These allegations create actual and proximate causation between the

  predicate acts of wire fraud and Mr. Johnson’s alleged financial losses. See

  Safe Streets All. v. Hickenlooper, 859 F.3d 865, 890–91 (10th Cir. 2017)

  (finding proximate causation based on the plaintiffs’ own injuries).

  Mr. Johnson has thus adequately alleged causation.

                                       ***

        Because Mr. Johnson adequately pleaded wire fraud, closed-ended

  continuity, and causation, I would reverse the dismissal of the RICO claim.

  This reversal would also affect the disposition of the state-law claims, so I

  would also reverse the dismissal of those claims.




                                        17